



COURT OF APPEAL FOR ONTARIO

CITATION:
Quick
    Credit v. 1575463 Ontario Inc. (Yorktown Auto Collision), 2012
    ONCA 221

DATE:  20120404

DOCKET: C53229

Doherty, LaForme JJ.A. and Turnbull J. (
ad hoc
)

BETWEEN

Quick Credit also known as 1389060 Ontario
    Limited

Plaintiff (Respondent)

and

1575463 Ontario Inc., operating as Yorktown Auto
    Collision, Bramalea Imported Cars Limited, Yorktown Auto Collision Limited,
    Yorktown Auto Collision (2000) Inc., formerly known as 1313337 Ontario Limited,
The Authentic Group Inc.
, Metcon International
    Plastics Limited, Antonio Ceccarelli also known as Tony Ceccarelli,
Loreto John Ceccarelli also known as John Ceccarelli and as
    Loretto Ceccarelli, Gabriele Ceccarelli also known as Gabriel Ceccarelli and as
    Gabe Ceccarelli
, and 70 Lepage Crt Inc.

Defendants (
Appellants
)

Bryan B. Skolnik, for the defendants (
appellants
)

H. Richard Bennett, for the plaintiff (respondent)

Heard:  April 3, 2012

On appeal from the judgment of Justice Paul M. Perell of
    the Superior Court of Justice, dated December 31, 2010.

APPEAL BOOK ENDORSEMENT

[1]

We would dismiss the appeal.  The terms of the promissory note
    acknowledge that consideration was given and the evidence of Mr. Eisen supports
    the finding that he forebear making demand on the guarantees in exchange for receiving
    the promissory note.

[2]

The material on the motion provided a basis for a full appreciation of
    the issues relevant to the interpretation of the terms of the promissory note. 
    We agree with the motion judges interpretation as the only commercially viable
    interpretation.

[3]

We cannot accept the argument that there is a triable issue on the
    question of whether demand was made on the guarantees at some point prior to
    the written demand.  The guarantees contemplate a written demand.  In the
    evidence, the lender did not make demand on the guarantees during the
    negotiations which began after the primary lender failed to make the required
    payments.

[4]

The appeal is dismissed.

[5]

Costs to the respondent in the amount of $12,000.  This includes costs
    referable to the earlier motions, disbursements and applicable taxes.


